                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Hjorica Hammock,
                                                       Case No. 2:19-cv-3185
       Plaintiff,
                                                       Judge Michael H. Watson
      V.

                                                       Magistrate Judge Deavers
RMA Recovery Group, et a!.,

       Defendants.


                                        ORDER

       On October 21,2019, Chief Magistrate Judge Deavers issued a report and

recommendation ("R&R") recommending that this action be dismissed for failure to

prosecute. EOF No. 8. Chief Magistrate Judge Deavers notified the parties of their

right to file objections to the R&R pursuant to 28 U.S.C. § 636(b)(1). Id. at 4. She

also specifically advised the parties that the failure to object to the R&R within

fourteen days would result in a waiver of both the right to de novo review by the

District Judge and the right to appeal the decision of the District Court adopting the

R&R. Id.

      The deadline for filing such objections has passed, and no objections were

filed. Having received no objections, the R&R is ADOPTED, and this case is

DISMISSED in its entirety WITHOUT PREJUDICE. The Clerk is DIRECTED to

terminate this case.

      IT IS SO ORDERED.



                                          IICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
